MoBRIDE, C. J.
This was a civil action in which the amount in controversy was less than $250. The appeal in this case was perfected and the transcript filed in this court on the thirteenth day of July, 1923, within the time as extended by orders of the Circuit Court.
Chapter 153, Laws of Oregon of 1923, providing that no appeal “shall be taken or allowed” where the amount in controversy is less than $250, went into effect on May 23, 1923. A motion to dismiss the appeal for this and other reasons was filed October 4, 1923, and was overruled without a written *598opinion. Since that date we have had occasion, in Libby v. Southern Pac. Co., ante, p. 449 (219 Pac. 604), and upon a motion- for rehearing in the same case in which an opinion was filed on this date, critically to examine and consider the effect of the statute of 1923 above cited, and have arrived at the conclusion that it applies as well to pending cases as to those in which appeals had not been perfected, and that we are without jurisdiction to hear this appeal.
In view of the fact that Lake County is remote from the capital we feel that it would be involving counsel and the parties in needless expense and trouble to allow this appeal to stand for final hearing, when at the very threshold of such hearing we would be obliged to decline jurisdiction of the appeal, and it is therefore dismissed.
Appeal Dismissed. Rehearing Denied.